Case: 5:09-cr-00067-JMH-MAS Doc #: 225 Filed: 05/26/20 Page: 1 of 6 - Page ID#: 2034



                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF KENTUCKY
                        CENTRAL DIVISION at LEXINGTON

  UNITED STATES OF AMERICA,              )
                                         )                 Criminal Case No.
        Plaintiff-Respondent,            )               5:09-cr-67-JMH-MAS-1
                                         )
  v.                                     )                  Civil Case No.
                                         )               5:19-cv-372-JMH-MAS
  ROBERT HERALD BARNETT,                 )
                                         )
        Defendant-Petitioner.            )                MEMORANDUM OPINION
                                         )                     AND ORDER
                                         )

                                         ***

        This matter is before the Court in light of Magistrate

  Judge Matthew A. Stinnett’s report and recommendation [DE 220]

  granting Defendant Robert Herald Barnett’s (“Barnett”) Motion to

  Vacate, Set Aside or Correct a Sentence pursuant to 28 U.S.C. §

  2255 [DE 211]. Barnett filed a timely objection to the report

  and   recommendation,      [DE    222],     making       the    petition   ripe     for

  review by this Court.

        Having    considered    the    matter       de    novo,    the   Court     adopts

  Magistrate Judge Stinnett’s recommendation as its own. As such,

  the Court accepts and adopts the report and recommendation of

  Magistrate Judge Stinnett [DE 220] in its entirety and Barnett’s

  petition [DE 211] is granted.

                   I. PROCEDURAL AND FACTUAL BACKGROUND

        Barnett    is   an   inmate    at     the   Federal       Medical    Center   in

  Lexington,     Kentucky.    [DE     211].    After      a   jury   trial    in   2010,
Case: 5:09-cr-00067-JMH-MAS Doc #: 225 Filed: 05/26/20 Page: 2 of 6 - Page ID#: 2035



  Barnett was convicted of two counts of murder-for-hire (Counts 1

  and 2) and one count of using firearms during and in relation to

  crimes of violence (Count 4), in addition to five other counts

  not at issue here. [DEs 24, 49]. Senior Judge Karl S. Forester

  sentenced Barnett to concurrent terms of 120 months (on Counts

  1-3, 5, 7-8) and 60 months (on Count 6), and a consecutive term

  of 360 months on Count 4. [DE 58].

          At the time of Barnett’s conviction in 2010, the two counts

  of murder-for-hire constituted a “crime of violence” under the

  residual        clause    of   18     U.S.C.     §    924(c)(3)(B).       Since      then,

  however, the U.S. Supreme Court ruled that the residual clause

  of § 924(c)(3)(B) was unconstitutionally vague. [DE 220 at 1-2];

  see United States v. Davis, 139 S. Ct. 2319 (2019); Manners v.

  United    States,        947   F.3    377,   379     (6th    Cir.    2020).     As   such,

  murder-for-hire no longer qualifies as a crime of violence to

  support    an     enhanced      sentence     under     §     924(c)(1)    and     (3)(B).

  Davis, 139 S. Ct. at 2324.1

          Given    the     Court’s     decision    in    Davis,       Barnett    filed    the

  instant    §     2255     motion.     [DE    211].    Pursuant       to   28   U.S.C.    §

  636(b)(1)(B), United States Magistrate Judge Stinnett reviewed

  Barnett’s motion and submitted a report and recommendation. [DE

  220].     Specifically,         the     Magistrate          Judge    recommends        that

  1 The Court expresses no opinion as to whether Barnett’s conduct
  would qualify as a “crime      of violence” under 18 U.S.C. §
  924(c)(3)(A).
                                               2
Case: 5:09-cr-00067-JMH-MAS Doc #: 225 Filed: 05/26/20 Page: 3 of 6 - Page ID#: 2036



  Barnett’s petition be granted in light of Davis; that Barnett’s

  conviction      on    Count    4    be    vacated;     and     that     this   matter      be

  scheduled     for      resentencing.         [DE      220     at    2].     Although       it

  recommending     the        requested     relief      be    granted,      Barnett    timely

  filed an objection to the Magistrate Judge’s report, which the

  Court now considers.

                                 II. STANDARD OF REVIEW

         Generally, a prisoner has a statutory right to collaterally

  attack his conviction or sentence. Watson v. United States, 165

  F.3d 486, 488 (6th Cir. 1999) (“[B]oth the right to appeal and

  the right to seek post-conviction relief are statutory rights

  ....”). To be entitled to habeas relief under his 28 U.S.C. §

  2255   claims,       Barnett       must    generally        show   that,    inter        alia,

  “there    has        been    such     a    denial      or     infringement          of    the

  constitutional rights of the prisoner as to render the judgment

  vulnerable to collateral attack.” 28 U.S.C. § 2255(b).

         In particular, “[t]o prevail on a motion under § 2255, a

  [petitioner]         must     prove       ‘(1)   an        error   of     constitutional

  magnitude; (2) a sentence imposed outside the statutory limits;

  or (3) an error of fact or law that was so fundamental as to

  render the entire proceeding invalid.’” Goward v. United States,

  569 F.App’x 408, 412 (6th Cir. 2014) (quoting                              McPhearson v.

  United States, 675 F.3d 553, 559 (6th Cir. 2012)).



                                               3
Case: 5:09-cr-00067-JMH-MAS Doc #: 225 Filed: 05/26/20 Page: 4 of 6 - Page ID#: 2037



        A   habeas   petitioner    may   object   to   a   magistrate    judge’s

  report and recommendation. Fed. R. Civ. P. 72(b)(2). If the

  petitioner objects, “[t]he district judge must determine de novo

  any part of the magistrate judge's disposition that has been

  properly objected to.” Fed. R. Civ. P. 72(b)(3); see also 28

  U.S.C.    §   636(b)(1).   “Only    those   specific     objections    to   the

  magistrate's report made to the district court will be preserved

  for appellate review.” Carson v. Hudson, 421 F. App’x 560, 563

  (6th Cir. 2011) (quoting Souter v. Jones, 395 F.3d 577, 585–86

  (6th Cir. 2005)).

        Further, since plaintiff proceeds pro se, his pleadings are

  held to a less stringent standard than those prepared by an

  attorney and are liberally construed in his favor. See Fazzini

  v. Northeast Ohio Corr. Ctr., 473 F.3d 229, 231 (6th Cir. 2006);

  Martin v. Overton, 391 F.3d 710, 712 (6th Cir. 2004).

                                III. DISCUSSION

        Barnett timely filed an objection to the Magistrate Judge’s

  report and recommendation; however, it is unclear what relevance

  his objections have regarding the merits of his petition. To be

  sure, the Magistrate Judge agreed with Barnett and recommended

  that his § 2255 motion be granted. [DE 220]. This position was

  also shared by the Respondent United States. [DE 218]. In fact,

  Barnett begins his objection by acknowledging that he “agrees

  with the Magistrate Judge’s determination that only Count 4 of

                                         4
Case: 5:09-cr-00067-JMH-MAS Doc #: 225 Filed: 05/26/20 Page: 5 of 6 - Page ID#: 2038



  the indictment be vacated.” [DE 222 at 1]. Ultimately, the Court

  agrees that Barnett’s § 2255 motion should be granted and his

  conviction on Count 4 vacated as a result of Davis.

        Although Barnett’s objection is difficult to follow, he is

  essentially concerned about how his resentencing will result--

  that is, the possibility of being resentenced on the remaining

  counts consecutively, rather than concurrently. [Id.]. However,

  that issue is not before the Court at this time. Moreover, these

  questions are best reserved for consideration at a resentencing

  hearing in the presence of Barnett. The Sixth Circuit has held

  that resentencing as a result of a successful § 2255 motion must

  be   conducted   during    a   formal   sentencing    hearing,     this   Court

  agrees. See United States v. Flack, 941 F.3d 238, 241 (6th Cir.

  2019); Fed. R. Crim. P. 43(a)(3).

        Accordingly, IT IS ORDERED as follows:

        1)     Magistrate Judge Stinnett’s Report and Recommendation

  [DE 220], be, and the same hereby is, ADOPTED as the Opinion of

  the Court;

        2)     Defendant Barnett’s Motion to Vacate, Set Aside, or

  Correct a Sentence [DE 211], is GRANTED;

        3)     Defendant    Barnett’s     Motion   to   Vacate   [DE     208]   is

  DENIED AS MOOT;

        4)     Defendant    Barnett’s     conviction    on   Count   4   in     the

  Superseding Indictment [DEs 24, 49] is VACATED; and

                                          5
Case: 5:09-cr-00067-JMH-MAS Doc #: 225 Filed: 05/26/20 Page: 6 of 6 - Page ID#: 2039



        5)    Defendant Barnett’s resentencing SHALL be scheduled by

  subsequent order.

        This the 26th day of May, 2020.




                                         6
